DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.  Claims 1 and 12 have been amended and no new claims have been added.
Response to Arguments
Applicant arguments filed 4/5/21 have been fully considered but they are not persuasive.  The Applicant’s representative presents arguments to address the rejections under 35 USC §101, and §102(a)(1) which are discussed in the sections below.
Response to arguments under 35 USC §101
The Applicant’s representative accurately states that the Office Action dated 1/14/21 has identified the abstract idea as a “certain method of organizing human activity and/or mental processes” (see Remarks – 4/5/21, pg. 7).  With respect to the argument, the Applicant’s representative asserts that the claims do not recite “mental processes” because they do not contain limitations that can be practically performed in the human mind (see Remarks, pg. 8).   Specifically, the Applicant’s representative argues that the claims recite elements such as “a memory device that stores a plurality of instructions that, when executed by the process, cause the processor to…receive data associated with a game outcome determined for a play of the live table game…cause a display, by a display device, of the modified game outcome” which cannot be performed in the human mind because it is impossible for the mind to display anything (see Remarks, pg. 8).  The Examiner respectfully disagrees.  The Examiner has addressed these additional elements not as part of the abstract idea but as the recitation of highly generalized computer components that perform mere see MPEP 2106.05(g) and/or invoke the abstract idea on a general purpose computer and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f) and (h)).  Moreover, the Examiner notes that the claims recite limitations to rules of a game to modify a parameter of a live table game to modify the game outcome (see Claim 1).  When these elements are viewed individually and/or as a collective whole they recite an abstract idea such as a certain method of organizing human activity (e.g., managing a social activity including rules and instructions) to manage a live table game.  For at least these reasons, the Applicant’s argument is not persuasive.
Additionally, the Applicant submits that the techniques for operating the system recited in the claims integrate the abstract idea into a practical application because they introduce an avenue of interaction not previously available by “bridging the gap between watching sporting events and playing live table games” (see Remarks, pg. 9), bridge these groups of customers by “interfacing with the gaming table and a sporting event data service to introduce certain aspects of sporting event related activities to the first group of customers and introduce certain aspects of gaming table related activities to the second group of customers”, and provide a solution to maintain customer engagement at the gaming tables instead of going to watch a sporting event (see Remarks, pg. 9).  The Examiner respectfully disagrees.  Both “watching sporting events” and “playing live table games” are each certain method of organizing human activity (e.g., a social activity) and introducing particular rules to manage the social activity does not amount to a technical improvement but is within the realm of the abstract idea.  Stated differently, managing an activity including both information received from watching a game and a live table game is not indicative of integration into a practical application because it does not provide  i) “improvements to the functioning of a computer, or to any other technology or technical field” (see MPEP 2106.05(a)), ii) “applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), iii) effecting a transformation or reduction of a particular article to a different state of thing (see MPEP 2106.05(c)), or iv) applying or see MPEP 2106.05(e)). For at least these reasons, the Applicant’s arguments are not persuasive. 
Response to arguments under 35 USC §102(a)(1) 
The Applicant’s representative asserts that the prior art of Simon fail to disclose the subject matter of independent Claims 1 and 12 does not include “any modification of any game outcome determined for the play of the sports poker game in association with the drive of the football game” (see Remarks, pg. 10).  Specifically, the Applicant argues that Simon does not disclose “a modification of a parameter of the sports poker game itself” and “that the values of these cards cannot be determined independent of the sporting event” (see Remarks, pg. 10).  The Examiner respectfully disagrees.
Firstly, the Examiner has applied the plain and ordinary meaning of “a parameter”.  The definition of parameter, as applied in computers, is “a variable that must be given a specific value during the execution of a program or of a procedure within a program” (see definition of “parameter” from dictionary.com retrieved from Internet URLhttps://www.dictionary.com/browse/parameter).   It follows that modifying the value of the cards in Simon based on outcomes that occur in the sporting event is a modified parameter because the outcome of the sporting event provides a numerical variable that is given during the execution of a program or of a procedure within the game that is based on the outcome of the sporting event (see Simon, element 601-604 of Fig. 6A, wherein the value of the cards are based on the outcome of the rushing yards, points received, 1st downs, TD scored by a particular player). 
Secondly, the Applicant’s asserts that Simon does not include “any modification of any game outcome determined for the play of the sports poker game in association with the drive of the football game” (see Remarks, pg. 10). The Applicant’s argument is not commensurate with the broader see Simon, 0081-0082).  This interpretation is also further commensurate with respect to the Specification which discloses that “a game modification event” may include but is not limited to “a feature which modifies one or more game outcomes of one or more plays of a game… and/or a feature modifying any game play feature associated with any play of any game disclosed herein” (see Specification, 0060, 0077).  It follows that Simon’s disclosure of modifying the card values based on events that may or may not occur during a drive of a football game is within the scope of a “game modification event” as disclosed.      
Thirdly, the argument that the prior art of Simon does not disclose “wherein the game outcome is determined independent of the outcome of the sporting event” is not persuasive.   The Applicant’s argument is not commensurate with the broader scope of the claimed invention.  For instance, the game outcome of the sports poker game is determined independent of the outcome of the sporting event because the sporting outcome is determined based on rules of the football game to determine each modified parameters and the sports poker game outcome uses the modified parameters to calculate values but uses these values to calculate the game outcome in accordance with the rules of sports poker (see Simon, 0073-0082
Additionally, the Applicant argues that Simon does not disclose the claimed invention of “a game modification event” independent of the outcome of the sporting event because the sporting event (e.g., football game) factors into the values of the cards that collectively form the hand of cards of the sports poker game but does not factor into a modification of a parameter of the sports poker game (see Remarks, pg. 10).  The Examiner respectfully disagrees.  It is noted that the Applicant’s arguments raises concerns as to the claimed subject matter of “wherein the game outcome is independent of the sports game outcome” that is inconsistent with the disclosure in the Specification that renders the claim indefinite (see MPEP 2173.03).  For instance, the Specification discloses a gaming system and method which includes features for modifying a generated outcome, modifying how one or more aspects of one or more games are displayed to a player and/or a feature modifying any game play feature associated with any play of any game disclosed herein (see Specification, 0060).  The Specification further discloses additional embodiments of a game modification event which include one or more of “how much to modify one or more parameters of a table game on one or more events occurring (or not occurring) in one or more sporting events” (see Specification, 0077).  Therefore, modifying the values of the cards in Simon based upon the outcome of the sporting event is encompassed in the broader scope of the disclosed invention because it is a feature that modifies i) a generated outcome (e.g., an initial value of zero is modified to a different value based on the outcome of the sporting event), modifies how the value of the cards are displayed to the player (e.g., the card represents a different value based on the sporting event) and determines how much to modify one or more parameters of a table game based on one or more events in the sporting event (see Simon, 0072-0083).   
Moreover, every disclosed embodiment of the game modification event imparts at least some effect on the game outcome (e.g., an award value, an optional wage; see Specification, 0060, 0077) there must at least be some interdependence between the game outcome and the sports game see MPEP 2173.03).  Stated differently, the fact that sporting event outcomes may affect different game play parameters in the table game creates an interdependence between the two games which would have at least some effect on the respective game outcome that has game parameters modified by the sporting outcome.  For at least these reasons, a rejection under 35 USC §112(b) has been asserted below. 
With respect to the dependent claims 2-10, the Applicant does not introduce additional arguments and the rejections are maintained for substantially the same reasons as discussed above.
With respect to claim 11, the Applicant’s representative argues that the prior art of Yoseloff does not provide any mention of any sporting event nor any outcome of any sporting event and thus cannot modify the parameter of the play of the card game (see Remarks, pg. 11-12).  The Examiner respectfully disagrees.  As acknowledged by the Applicant, Yoseloff discloses a multi-player casino table card game wherein the game play may include optionally placing an additional wager on an auxiliary card game (see Yoseloff, 0059-0060, 0143, wherein the live table games includes poker and poker variants such as 3-card poker).  Specifically, Yoseloff teaches a card game (e.g., a poker or blackjack game) in certain event outcomes (e.g., placing the amount placed on the side game, strategy choices such as a split or a certain value of the card appear) may affect whether the side wager parameter is performed and the varies the payouts, the odds in the game, or different payout tables (see Yoseloff, 0143).  Therefore, the Examiner finds that the disclosure of the placement of the side wager is a “game parameter modification event” occurring in associated with an event and modifies the a first game award associated with the modified game parameter of the live table game (see Yoseloff, 0059-0060, 0143, 0146-0150, wherein the placement of the side wager may provide different odds and/or a paytable which causes the first game award to be modified associated with the modified game parameter).  Therefore the prior art discloses a game modification event occurring in associated with an outcome of an event.  
With respect to the limitation “a sporting event”, the Applicant asserts that Yoseloff does not mention any sporting event.  The Examiner respectfully disagrees.  The Examiner has applied the plain and ordinary meaning of “sporting event”.  In accordance with Merriam-Webster, “sport” is merely “a source of diversion” (see “sport” of Merriam-Webster, retrieved online from URL https://www.merriam-webster.com/dictionary/sport).  Stated differently, a sporting event is merely an event from a source of diversion, which would encompass card games such as Poker and/or Blackjack variants disclosed in Yoseloff.  It follows that Yoseloff, which discloses methods, strategies, and rules in a card game (e.g., Poker and/or Blackjack, which are activities that provide a source of diversion) that are modified by a side wager to affects the game parameters recites a process to determine the outcome of an award of the game outcome that is based on a game parameter modification (see Yoseloff, 0059-0060, 0143, wherein the side wager modifies the game parameter of odds and/or paytables used for the award).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject see MPEP 2173.03).   For instance, the Specification discloses game modification events including features that modify one or more plays of the game, modifying a quantity of playing cards, triggering bonuses, wagers, expected payback percentages…and modifying any game play feature associated with any play of any game” (see Specification, 0060, 0077).  It follows that the disclosure indicates that the game modification events would at least have some affect or interdependence between the sports game outcome and the game outcome of the table game.  Stated differently, while it is clear on its face that two separate events may have independent outcomes determined from each other (e.g., the sports game outcome and the table game outcome are respectively independent and distinct outcomes), how the game outcome is independent of the sport game outcome is vague in light of the specification.  In particular, the Specification discloses a system and method to form an interdependent relationship between various features which affect the game outcome of the table game based on the sporting event outcomes it renders the claim indefinite (see Specification, 0049-0050).  As no claim may be read apart from and independent of the supporting disclosure on which it is based, the definitions and examples set forth in the Specification relating to how the sport game outcomes modify the game play parameters (which including modifications that affect the game outcome (e.g., providing bonuses available, returns, awards, how much to modify a parameter) renders the scope of the claimed invention unclear due to an unreasonable degree of uncertainty (see MPEP 2173.03 – citing to In re Cohn, 438 F.2d 989, 993).    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more.  The claims recites limitations in independent Claims 1-10 and 12-20 of a certain method of organizing human activity such as “responsive to a game parameter modification event occurring in association with an outcome of a sporting event, modify a parameter of a live table game” –certain method of organizing human activity (e.g., managing a social activity by rules and instructions; “receive data associated with a game outcome determined for a play of the live table game occurring at a gaming table, wherein the game outcome is determined independent of the outcome of the sporting event” – certain method of organizing human activity and/or mental processes; “responsive to any modified parameter of the live table game being associated with the game outcome: modify the game outcome determined for the play of the live table game” – certain method of organizing human activity (e.g., managing a social activity) and mental process.  For at least this reasons, the claims is found to recite an abstract idea under Step 2A-prong 1.
Regarding independent claim 11, the claims recite limitations of a certain method of organizing human activity and/or mental processes such as “modify, in associated with a first player participating in a live table game, a parameter of the live table game, the modification of the parameter of the live table game occurring independent of any modification of the parameter of the live table game associated with a second player participating in the live table game” –certain method of organizing human activity (e.g., managing a social activity by rules and instructions); “for the first player participating in the live table game: determine a first game outcome for the live table game” - –certain method of organizing human activity and/or mental processes; “determine a first game award associated with certain method of organizing human activity and/or mental processes; “for the second player participating in the live table game: determine a second game outcome for the live table game, and determine a second game award associated with the second game outcome, wherein any of the second game outcome and the second game award are determined based, at least in part, on the game parameter of the live table game and independent of the modified game parameter of the live table game – certain method of organizing human activity and/or mental processes. For at least these reasons, claim 11 is found to recite an abstract idea under Step 2A-prong 2.
This judicial exception is not integrated into a practical application because the additional limitations in claims 1 and 12 such as “cause a display, by a display device, of the modified game outcome” amounts to mere extra-solution activity to display the abstract idea (see MPEP 2106.05(g)).  Moreover, the additional elements of “a processor”, “a display device”, and “a memory device that stores a plurality of instructions that, when executed by the processor” amount to mere instructions to implement the abstract idea on a general purpose computer and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).  When viewed either individually or as a collective whole, the limitations merely recite performing the intended functions of the general purpose components which does not integrate the claim into a practical application under Step 2A-prong 2.
With respect to claim 11, the additional limitations “a processor;” and “a memory device that stores a plurality of instructions that, when executed by the processor response to a game parameter modification event occurring in associated with an outcome of a sporting event” amount to invoking general computer components to implement the abstract idea and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).  When viewed 
The claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “a processor”, “a display device”, and “a memory” are well-known, routine, and conventional components known to one of ordinary skill in the gaming arts.  For instance, Vancura et al. (US 2010/0029381 A1), a conventional gaming machine includes a game controller (e.g., a processor), a memory device, and a display device to present the game to the user (see Vancura, Fig. 1, 0008, 0037-0040).  For at least these reasons, the additional elements do not amount to significantly more to provide an inventive concept.  Therefore the claims are found to recite an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon (US 2010/0259005 A1).
Regarding claim 1, Simon discloses a system comprising: a processor (see Simon, 0011, wherein a computerized system includes a processor); and
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to (see Simon, 0011, wherein a computerized system (e.g., played over a computer network includes a memory device executing instructions by a processor): responsive to a game parameter modification event occurring in association with an outcome of a sporting event, modify a parameter of a live table game (see Simon, 0029, 0081, wherein Sports Poker (e.g., Drive Poker) includes a game parameter modification to the value of a card in the live table game associated with an outcome of the live sporting event),
receive data associated with a game outcome determined for a play of the live table game occurring at a gaming table (see Simon, 0081-0082, 0093-0096, wherein the data associated with a game outcome determined for a play of the table game are wagers, cards dealt, and sporting event outcomes), wherein the game outcome is determined independent of the outcome of the sporting event (see Simon, 0098-0106, wherein the game outcome is determined by the SportsPoker administrators and the outcome of the sporting event is determined by the player’s in the football game which are independent of each other), and
responsive to any modified parameter of the live table game being associated with the game outcome: modify the game outcome determined for the play of the live table game (see Simon, 0081-0082, 0095-0096, wherein the modified parameter is the current value of the card during a round of DrivePoker), and cause a display, by a display device, the modified game outcome (see Simon, 0093-0095, 0107-0113, wherein the values for the game outcome is modified by the events in the sporting event and the values displayed to the player).
Regarding claim 2, Simon discloses the system of claim 1, wherein when executed by the processor responsive to any modified parameter of the live table game being associated with a game award associated with the game outcome determined for the play of the live table game, modifying, by the processor, the game award and displaying, by the display device, the modified game award (see Simon, 0081, 0108-0113, wherein the game award is the number of points associated with a game dealt to the player and the modified game award is the final determined value of the card awarded to the player
Regarding claim 3, Simon discloses the system of claim 1, wherein the modified parameter of the live table game comprises a feature activated in associated with the live table game (see Simon, 0081, 0108-0113, wherein the feature activated is modified value for the cards dealt of the Drive Poker game).
Regarding claim 4, Simon discloses the system of claim 1, wherein the live table game is associated with a designated sports team of the sporting event and the game parameter modification event occurs based on the outcome of the sporting event occurring in associated with that designated sports team of the sporting event (see Simon, 0081, 0098, 0108-0113, wherein the live sporting event is associated with a sports team such as New England or Denver).
Regarding claim 5, Simon discloses the system of claim 1, wherein the live table game is associated with a designated sporting event participant of the sporting event and the game parameter modification event occurs based on the outcome of the sporting event occurring in associated with that designated sporting event participant of the sporting event (see Simon, 0095, wherein the designated sporting event participant is a QB, RB, TE, WR).
Regarding claim 6, Simon discloses the system of claim 1, wherein the outcome of the sporting event comprises an outcome of a portion of the sporting event (see Simon, 0098-0113, wherein Drive Poker presents an outcome for each drive of a live football game which is a portion of the sporting event).
Regarding claim 7, Simon discloses the system of claim 1, wherein the sporting event is any of a live sporting event, a historic sporting event and an electronic sporting event (see 0098, wherein the sporting event is a live sporting event such as a football game between New England vs. Denver).
Regarding claim 8, Simon discloses the system of claim 1, further comprising causing, by the processor, the modified parameter of the live table game to persist until an event occurs in associated with the sporting event (see Simon, 0098-0113, wherein in Drive Poker, the modified value persists for each round until an event such as a play modifies the value parameter associated with a card
Regarding claim 9, Simon discloses the system of claim 1, wherein an amount of modification of the game parameter is based on the outcome of the sporting event (see Simon, 0098-0113, wherein the value modification of the card is based on the outcome of the drive in the sporting event).
Regarding claim 10, Simon discloses the system of claim 1, wherein the game parameter modification event occurs in associated with each player participating in the live table game (see Simon, 0097-0113, wherein the variable card values is a modification event that occurs with each player continuing to participate in the Drive Poker game).
Regarding claim 12, Simon discloses a method of operating a system (see Simon, 0029, wherein the method is Sports Poker), the method comprising:  responsive to a game parameter modification event occurring in association with an outcome of a sporting event, modify, by a processor, a parameter of a live table game (see Simon, 0029, 0081, wherein Sports Poker (e.g., Drive Poker) includes a game parameter modification to the value of a card in the live table game associated with an outcome of the live sporting event),
receiving data associated with a game outcome determined for a play of the live table game occurring at a gaming table (see Simon, 0081-0082, 0093-0096, wherein the data associated with a game outcome determined for a play of the table game are wagers, cards dealt, and sporting event outcomes), wherein the game outcome is determined independent of the outcome of the sporting event (see Simon, 0098-0106, wherein the game outcome is determined by the SportsPoker administrators and the outcome of the sporting event is determined by the player’s in the football game which are independent of each other), and
responsive to any modified parameter of the live table game being associated with the game outcome: modifying, by the processor, the game outcome determined for the play of the live table game (see Simon, 0081-0082, 0095-0096, wherein the modified parameter is the current value of the card during a round of DrivePoker), and displaying, by a display device, the modified game outcome (see Simon, 0093-0095, 0107-0113
Regarding claim 13, Simon discloses the method of claim 12, further comprising, responsive to any modified parameter of the live table game being associated with a game award associated with the game outcome determined for the play of the live table game, modifying, by the processor, the game award and displaying, by the display device, the modified game award (see Simon, 0081, 0108-0113, wherein the game award is the number of points associated with a game dealt to the player and the modified game award is the final determined value of the card awarded to the player).
Regarding claim 14, Simon discloses the method of claim 12, wherein the modified parameter of the live table game comprises a feature activated in associated with the live table game (see Simon, 0081, 0108-0113, wherein the feature activated is modified value for the cards dealt of the Drive Poker game).
Regarding claim 15, Simon discloses the method of claim 12, wherein the live table game is associated with a designated sports team of the sporting event and the game parameter modification event occurs based on the outcome of the sporting event occurring in associated with that designated sports team of the sporting event (see Simon, 0081, 0098, 0108-0113, wherein the live sporting event is associated with a sports team such as New England or Denver).
Regarding claim 16, Simon discloses the method of claim 12, wherein the live table game is associated with a designated sporting event participant of the sporting event and the game parameter modification event occurs based on the outcome of the sporting event occurring in associated with that designated sporting event participant of the sporting event (see Simon, 0095, wherein the designated sporting event participant is a QB, RB, TE, WR).
Regarding claim 17, Simon discloses the method of claim 12, wherein the outcome of the sporting event comprises an outcome of a portion of the sporting event (see Simon, 0098-0113, wherein Drive Poker presents an outcome for each drive of a live football game which is a portion of the sporting event
Regarding claim 18, Simon discloses the method of claim 12, wherein the sporting event is any of a live sporting event, a historic sporting event and an electronic sporting event (see 0098, wherein the sporting event is a live sporting event such as a football game between New England vs. Denver).
Regarding claim 19, Simon discloses the method of claim 12, further comprising causing, by the processor, the modified parameter of the live table game to persist until an event occurs in associated with the sporting event (see Simon, 0098-0113, wherein in Drive Poker, the modified value persists for each round until an event such as a play modifies the value parameter associated with a card).
Regarding claim 20, Simon discloses the method of claim 12, wherein an amount of modification of the game parameter is based on the outcome of the sporting event (see Simon, 0098-0113, wherein the value modification of the card is based on the outcome of the drive in the sporting event).
Claims 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoseloff et al. (US 2008/0042354 A1).
Regarding claim 11, Yoseloff disclose a system comprising: a processor (see Yoseloff, CPU block 20 of 0089); and a memory device that stores a plurality of instructions that, when executed by the processor responsive to a game parameter modification event occurring in association with an outcome of a sporting event (see Yoseloff, 0080, 0143, wherein the card game system includes a processor and related memory to implement a game parameter modification event such as a side wager of a blackjack game), cause the processor to:
modify, in association with a first player participating in a live table game, a parameter of the live table game (see Yoseloff, 0143, 0146-0149, wherein the event of a placed side wager provides a modification of the paytable for blackjack game), the modification of the parameter of the live table game occurring independent of any modification of the parameter of the live table game associated with a second player participating in the live table game (see Yoseloff, 0145-0154, wherein the side bet wager is resolved with the player who places the optional side wager and does not affect the underlying game for another player
for the first player participating in the live table game:
determine a first game outcome for the live table game, and determine a first game award associated with the first game outcome, wherein any of the first game outcome and the first game award are based, at least in part, on the modified game parameter of the live table game (see Yoseloff, 0144-0150, wherein the modified game parameter are higher payout odds associated with the blackjack game), and 
for the second player participating in the live table game:
determine a second game outcome for the live table game, and determine a second game award associated with the second game outcome, wherein any of the second game outcome and the second game award are determined based, at least in part, on the game parameter of the live table game and independent of the modified game parameter of the live table game (see Yoseloff, 0145-0150, wherein the second player does not place the optional side wager and is provided a second game award determined based on the live table game of blackjack and independent of the modified game parameters of the side wager).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715